
	
		I
		112th CONGRESS
		1st Session
		H. R. 239
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mrs. Emerson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to provide
		  for an improved benefit computation formula for workers affected by the changes
		  in benefit computation rules enacted in the Social Security Amendments of 1977
		  who attain age 65 during the 10-year period after 1981 and before 1992 (and
		  related beneficiaries) and to provide prospectively for increases in their
		  benefits accordingly.
	
	
		1.Short titleThis Act may be cited as the
			 Notch Baby Act of
			 2011.
		2.New guaranteed
			 minimum primary insurance amount where eligibility arises during transitional
			 periodSection 215(a) of the
			 Social Security Act is amended—
			(1)in paragraph
			 (4)(B), by inserting (with or without the application of paragraph
			 (8)) after would be made; and
			(2)by adding at the
			 end the following:
				
					(8)(A)In the case of an
				individual described in paragraph (4)(B) (subject to subparagraph (F) of this
				paragraph) who becomes eligible for old-age insurance benefits after 1978 and
				before 1989, the amount of the individual’s primary insurance amount as
				computed or recomputed under paragraph (1) shall be deemed equal to the sum
				of—
							(i)such amount, and
							(ii)the applicable transitional increase
				amount (if any).
							(B)For purposes of subparagraph (A)(ii),
				the term applicable transitional increase amount means, in the
				case of any individual, the product derived by multiplying—
							(i)the excess under former law, by
							(ii)the applicable percentage in relation
				to the year in which the individual becomes eligible for old-age insurance
				benefits, as determined by the following table:
								
									
										
											If the individual
											
											 becomes eligible forThe applicable
											
											 such benefits in:percentage
						is:
											
										
										
											1979 or
						1980 60 percent
											
											1981 or
						1982 35 percent
											
											1983 or
						198430 percent
											
											1985 or
						198625 percent
											
											1987 or
						198810 percent.
											
										
									
								
							(C)For purposes of subparagraph (B), the
				term excess under former law means, in the case of any individual,
				the excess of—
							(i)the applicable former law primary
				insurance amount, over
							(ii)the amount which would be such
				individual’s primary insurance amount if computed or recomputed under this
				section without regard to this paragraph and paragraphs (4), (5), and
				(6).
							(D)For purposes of subparagraph (C)(i),
				the term applicable former law primary insurance amount means, in
				the case of any individual, the amount which would be such individual’s primary
				insurance amount if it were—
							(i)computed or recomputed (pursuant to
				paragraph (4)(B)(i)) under section 215(a) as in effect in December 1978,
				or
							(ii)computed or recomputed (pursuant to
				paragraph (4)(B)(ii)) as provided by subsection (d),
							(as
				applicable) and modified as provided by subparagraph (E).(E)In determining the amount which would
				be an individual’s primary insurance amount as provided in subparagraph
				(D)—
							(i)subsection (b)(4) shall not
				apply;
							(ii)section 215(b) as in effect in
				December 1978 shall apply, except that section 215(b)(2)(C) (as then in effect)
				shall be deemed to provide that an individual’s computation base
				years may include only calendar years in the period after 1950 (or 1936
				if applicable) and ending with the calendar year in which such individual
				attains age 61, plus the 3 calendar years after such period for which the total
				of such individual’s wages and self-employment income is the largest;
				and
							(iii)subdivision (I) in the last sentence
				of paragraph (4) shall be applied as though the words without regard to
				any increases in that table in such subdivision read including
				any increases in that table.
							(F)This paragraph shall apply in the
				case of any individual only if such application results in a primary insurance
				amount for such individual that is greater than it would be if computed or
				recomputed under paragraph (4)(B) without regard to this
				paragraph.
						.
			3.Effective date
			 and related rules
			(a)Applicability of
			 amendments
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this Act shall be effective as though they had been included or reflected in
			 section 201 of the Social Security Amendments of 1977.
				(2)Prospective
			 applicabilityNo monthly benefit or primary insurance amount
			 under title II of the Social Security
			 Act shall be increased by reason of such amendments for any month
			 before January 2011.
				(b)Recomputation To
			 reflect benefit increasesIn any case in which an individual is
			 entitled to monthly insurance benefits under title II of the
			 Social Security Act for December 2010,
			 if such benefits are based on a primary insurance amount computed—
				(1)under section 215
			 of such Act as in effect (by reason of the Social Security Amendments of 1977)
			 after December 1978, or
				(2)under section 215
			 of such Act as in effect prior to January 1979 by reason of subsection
			 (a)(4)(B) of such section (as amended by the Social Security Amendments of
			 1977),
				the
			 Commissioner of Social Security (notwithstanding section 215(f)(1) of the
			 Social Security Act) shall recompute such primary insurance amount so as to
			 take into account the amendments made by this Act.
